Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  the amended text for "the first part" (line 10) has been printed as -- the lust part -- and for "the cap from" (line 13) has been printed as -- the can from -- in the publication (US 2022/0053891).  Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  the amended text for "at least one selected from" (line 7) has been printed as -- at least on selected from -- in the publication (US 2022/0053891).  Appropriate correction is required.
Claim 12 is objected to because of the following informalities:  the amended text for "metal alloy" (line 2) has been printed as -- metal allow -- in the publication (US 2022/0053891).  Appropriate correction is required.
Claim 17 is objected to because of the following informalities:  the recitation "wherein the fastening the cap" (line 2) should be replaced with -- wherein the step of fastening the cap -- and the text for "on the first part" (line 4) has been printed as -- ,of the first part -- in the publication (US 2022/0053891).  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 2 and 4 - 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Felton, US 2009/0238045.
Regarding Claim 1, Felton discloses a timepiece component, comprising: a first part 4, and a removable cap 1, the timepiece component being able to adopt a fastening configuration in which the removable cap (1) is fastened to the first part (4), and a free configuration in which the cap (1) is separated from the first part (4), the first part comprising at least two latching members 5 that are intended to cooperate with respectively at least two corresponding assembly members 2 of the cap (1) in the fastening configuration, and wherein the cap (1), the first part, or both cap and the first part is or are elastically deformable from a rest position to a deformed position, so that the deformed position of the cap (1), the first part, or of both the cap and the first part is suitable for positioning and removing respectively the cap (1) from the first part (4), the first part from the cap, or both the cap and the first part from one another, for passing from the fastening configuration to the free configuration of the timepiece component and vice versa, and so that the rest position makes it possible to stably maintain the fastening configuration of the timepiece component in which the at least two assembly members (2) of the cap are in engagement with the at least two latching members (5) of the first part (4).
Regarding Claim 2, Felton discloses the timepiece component as claimed in claim 1, wherein the timepiece component is designed so that, in the fastening configuration and at ambient temperature, the deformed position of the cap (1), of the first part, or of both the cap and the first part does not allow the cap (1) to be released from the first part (4) of the timepiece component, and so that, in the fastening configuration, the deformed position of the cap (1), of the first part, or of both the cap and the first part allows the cap (1) to be released from the first part (4) of the timepiece component by raising (if/when the cap 1 is made of a metallic material then raising its temperature will make the cap more malleable) or lowering the temperature of the cap (1), of the first part, or of both the cap and the first part to an assembly temperature (raised) value, making it possible to pass from the fastening configuration to the free configuration (removal of the cap 1) of the timepiece component by thermal expansion contribution (inherent material property of the metallic cap 1 when its temperature is increased from the ambient temperature).
Regarding Claim 4, Felton discloses the timepiece component as claimed in claim 1, wherein the application of an assembly temperature to the cap (1), to the first part, or to both the cap and the first part makes it possible to assemble the cap (1) in the deformed (more malleable) position with the first part (4), making it possible to pass from the free configuration (figure 2) to the fastening configuration (when the cap is affixed onto the first part) of the timepiece component, and makes it possible to stably maintain the fastening (affixed) configuration of the timepiece component in which the cap (1) is as one with the first part (4) when the cap (1), the first part, or both the cap and the first part is or are in the rest position thereof.
Regarding Claim 5, Felton discloses the timepiece component as claimed in claim 1, wherein, in the fastening configuration of the timepiece component, the cap (1) is separated from the first part (4) by a cavity (formed between the members 2) which allows the cap (1) to deform from the rest position thereof to the deformed position (the members 2 flexed outwardly) thereof by simple pressure on the cap (1), by means (removal) of which the cap (1) deforms so as to occupy all or part of a volume of the cavity.
Regarding Claim 6, Felton discloses the timepiece component as claimed in claim 5, wherein the volume of the cavity is so that the first part (4) forms a stop that limits the maximum deformation of the cap (1) below an elastic limit thereof.
Regarding Claim 7, Felton discloses the timepiece component as claimed in claim 2, wherein, in the fastening configuration of the timepiece component, the cap (1) is separated from the first part (4) by a cavity (formed between the members 2) which allows the cap (1) to deform from the rest position thereof to the deformed position thereof by simple pressure on the cap (1), by means (removal) of which the cap (1) deforms so as to occupy all or part of a volume of the cavity, and wherein at ambient temperature the maximum deformation of the cap (1), of the first part, or of both the cap and the first part does not make it possible (when the members 2 are latched onto the latching members 5) to release the cap (1), the first part, or both the cap and the first part by simple unclipping of the cap (1), of the first part, or of both the cap and the first part.
Regarding Claim 8, Felton discloses the timepiece component as claimed in claim 1, wherein the cap (1) is curved with a rest radius of curvature when in the rest position, and wherein the cap (1) is curved with an increased radius of curvature when in the deformed position (the cap 1 is flexed in the deformed position and thus have a slightly increased radius of curvature).
Regarding Claim 9, Felton discloses the timepiece component as claimed in claim 1, wherein the cap (1) has a form of a substantially planar and elongate element, and wherein the cap (1) comprises at least a first assembly member 2 and a second assembly member 2 that are arranged respectively at two opposite distal ends of the cap (1), on two opposite lateral sides of the cap, or on both two opposite distal ends and two opposite lateral sides of the cap, the first and second assembly members (2) being arranged on a surface of the cap (1) that is intended to be oriented towards the first part (4) of the timepiece component when in the fastening configuration, on an edge face of the cap, or on both a surface of the cap that is intended to be oriented towards the first part of the timepiece component when in the fastening configuration and an edge of the cap (1).
Regarding Claim 10, Felton discloses the timepiece component as claimed in claim 1, wherein the first part (4) comprises at least a first latching member 5 and a second latching member 5, and wherein the cap (1) comprises at least a first assembly member 2 and a second assembly member 2 that are intended to cooperate respectively with the at least one first latching member (5) and the at least one second latching member (5) of the first part (4), wherein at least one selected from the group consisting of the first latching member (5) of the first part (4), the second latching (5) member of the first part (4), the first assembly member (2) of the cap, and the second assembly member (2) of the cap, has a form of at least one selected from the group consisting of a hook (3), a notch, a cutaway, a groove, a lug (5), and a beam.
Regarding Claim 11, Felton discloses the timepiece component as claimed in claim 1, wherein: the timepiece component is a bracelet clasp cover (clasping construction) and the cap (1) is a substantially planar element that is able to extend over all or part of an upper surface of the cover in the fastening configuration of the timepiece component (inherent feature of the cap 1 covering the clasping construction); or the timepiece component is a middle ("timepiece portion of the wristwatch") and the cap (1) is a substantially planar element that is able to fasten to all or part of the upper or lateral surface of the middle; or the timepiece component is a bracelet link ("other portion of the wristwatch") and the cap (1) is a substantially planar element that is able to fasten to all or part of the upper surface of the bracelet link.
Regarding Claim 12, Felton discloses the timepiece component as claimed in claim 1, wherein the first part (4) is made of a metal alloy (inherent feature of a watch clasp construction).
Regarding Claim 13, Felton discloses the timepiece component as claimed in claim 1, wherein the cap is made of ceramic, cermet, glass, sapphire, mother-of-pearl, amber or natural (may be constructed of "natural" material) or reconstituted stone.
Regarding Claim 14, Felton discloses a timepiece (wristwatch), comprising a timepiece component as claimed in claim 1.
	Regarding claims 15 - 17, given the structure of a timepiece component, the claimed method steps would inherently be performed when assembling the apparatus disclosed by Felton, US 2009/0238045.
	Regarding Claim 15, Felton discloses a method for manufacturing a timepiece component as claimed in claim 1, the method comprising: fastening the cap (1) to the first part (4) of the timepiece component, deforming the cap (1), the first part (4), or both the cap and the first part elastically from the rest position to the deformed position thereof (in order to place the cap onto the first part as a clasp cover).
Regarding Claim 16, Felton discloses the method for manufacturing a timepiece component as claimed claim 15, wherein the method comprises, before the fastening and the deforming: heating, cooling (allowing the cap to cool at room temperature), or both heating and cooling the cap, the first part, or both the cap and the first to an assembly temperature (ambient temperature).
Regarding Claim 17, Felton discloses the method for manufacturing a timepiece component as claimed in claim 15, wherein the step of fastening the cap (1) to the first part (4) comprises: positioning the cap (1) on the first part (4) then applying a vertical force (pressure) substantially at a center of the cap (1) so as to deform the cap from the rest position (at the members 2) thereof to the deformed position thereof in which assembly members (2) of the cap are able to cooperate with the latching members (5) of the first part.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Felton, US 2009/0238045.
Regarding Claim 20, Felton discloses the timepiece component as claimed in clam 12 except for wherein the metal alloy is selected from the group consisting of stainless steel, gold, platinum, bronze and titanium. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to consider one of the specific metallic materials as claimed, since it has been held to be within the general skill of a worker in the art to select a known (commercially available) material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Allowable Subject Matter
Claims 3, 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for similar art cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROWLAND DO whose telephone number is (571)270-5737. The examiner can normally be reached Monday-Thursday 8:30 - 7:00 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICTOR D BATSON can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	/R.D./           Examiner, Art Unit 3677                                                                                                                                                                                             

/Robert Sandy/           Primary Examiner, Art Unit 3677